DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 07/08/2022 has been entered. Claims 1-3 and 5-20 remain pending in the application. The amendment to the claims has overcome the claims objections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 13-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koka et al (WO 2017131675, however US Pub No. US 20190030323 is used for clarity).
Regarding claim 1, Koka teaches A system comprising: 
a memory storing instructions (para. 0093; e.g. “in general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein”)
a processor communicatively coupled to the memory and configured to execute the instructions to para. 0093; e.g. “in general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein”)
direct an acoustic stimulation generator to apply acoustic stimulation to a recipient of a cochlear implant during an insertion procedure in which an electrode lead coupled to the cochlear implant is configured to be inserted into a cochlea of the recipient (para. 0042; e.g. “monitor evoked responses that occur in response to acoustic stimulation produced at a particular frequency during an insertion procedure in which a lead that is communicatively coupled to a cochlear implant is inserted into a cochlea of a patient.”);
 direct the cochlear implant to use an electrode on the electrode lead to record an evoked response signal that occurs within the recipient in response to the acoustic stimulation (para. 0042 and 0044; e.g. “monitor evoked responses that occur in response to acoustic stimulation produced at a particular frequency during an insertion procedure in which a lead that is communicatively coupled to a cochlear implant is inserted into a cochlea of a patient.”…. “determine that cochlear trauma has likely occurred at the second insertion depth of the intracochlear electrode within the cochlea based on the determination that the change is greater than the predetermined threshold”);
detect an anomaly in the evoked response signal, the detecting the anomaly comprising detecting one or more local maximums of an amplitude of the evoked response signal that each occur within a threshold insertion time associated with the insertion procedure, the one or more local maximums indicative of the electrode lead being inserted into a vestibular canal instead of into the cochlea (figure 9, paras. 0065 and 0067; the system detects when the evoked response signal is greater than a predetermined threshold (peak) by tracking the amplitude of the evoked response at different depths); and 
determine, based on the detecting the one or more local maximums of the amplitude of the evoked response signal, that the electrode lead is being inserted into the vestibular canal instead of into the cochlea (para. 43; using the evoked response to determine the depth of the implant).

Regarding claim 2, Koka teaches the system of claim 1, further comprising detecting an additional anomaly in the evoked response signal, wherein the detecting that the electrode lead is being inserted into the vestibular canal is further based on the detecting the additional anomaly (para. 43; using the evoked response to determine the depth of the implant).

Regarding claim 5, Koka teaches  the system of claim 2, wherein the detecting of the additional anomaly in the evoked response signal comprises detecting a threshold change in the amplitude of the evoked response signal that occurs within a threshold insertion time associated with the insertion procedure (para. 0044).

Regarding claim 13, Koka teaches the system of claim 1, wherein the evoked response signal is an electrocochleographic (ECochG) signal (para. 0002).

Regarding claim 14, Koka teaches A method comprising: 
directing, by a diagnostic system, an acoustic stimulation generator to apply acoustic stimulation to a recipient of a cochlear implant during an insertion procedure in which an electrode lead coupled to the cochlear implant is configured to be inserted into a cochlea of the recipient (para. 0042; e.g. “monitor evoked responses that occur in response to acoustic stimulation produced at a particular frequency during an insertion procedure in which a lead that is communicatively coupled to a cochlear implant is inserted into a cochlea of a patient.”);
directing, by the diagnostic system, the cochlear implant to use an electrode on the electrode lead to record an evoked response signal that occurs within the recipient in response to the acoustic stimulation (para. 0042; e.g. “monitor evoked responses that occur in response to acoustic stimulation produced at a particular frequency during an insertion procedure in which a lead that is communicatively coupled to a cochlear implant is inserted into a cochlea of a patient.”);
detecting, by the diagnostic system, an anomaly in the evoked response signal, the detecting the anomaly comprising detecting one or more local maximums of an amplitude of the evoked response signal that each occur within a threshold insertion time associated with the insertion procedure, the one or more local maximums indicative of the electrode lead being inserted into a vestibular canal instead of into the cochlea (figure 9, paras. 0065 and 0067; the system detects when the evoked response signal is greater than a predetermined threshold (peak) by tracking the amplitude of the evoked response at different depths); 
and determining, by the diagnostic system based on the detecting the one or more local maximums of the amplitude of the evoked response signal, that the electrode lead is being inserted into the vestibular canal instead of into the cochlea (para. 43; using the evoked response to determine the depth of the implant).

Regarding claim 15, Koka teaches the method of claim 14, further comprising detecting an additional anomaly in the evoked response signal, wherein the detecting that the electrode lead is being inserted into the vestibular canal is further based on the detecting the additional anomaly (para. 0065; the system detects when the evoked response signal is greater than a predetermined threshold).

Regarding claim 17, Koka teaches  the method of claim 15, wherein the detecting of the additional anomaly in the evoked response signal comprises detecting a threshold change in amplitude of the evoked response signal that occurs within a threshold insertion time associated with the insertion procedure (para. 0044).

Regarding claim 18, Koka teaches the method of claim 14, wherein the detecting of the additional anomaly in the evoked response signal comprises detecting a local minimum of a phase of the evoked response signal that occurs within a threshold time associated with the insertion procedure  (para. 0081; “a reduction in the amplitude of the response that is associated with the phase shift expected due to the location of the electrode relative to the frequency of the acoustic stimulation”) , the phase representing a delay in the electrode recording the evoked response signal compared to a time at which the acoustic stimulation is applied by the acoustic generator (para. 0081).

Regarding claim 20, Koka teaches a non-transitory computer-readable medium storing instructions that, when executed, direct a processor of a computing device to (para. 0093; e.g. “in general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein”): 233021-0526 
direct an acoustic stimulation generator to apply acoustic stimulation to a recipient of a cochlear implant during an insertion procedure in which an electrode lead coupled to the cochlear implant is configured to be inserted into a cochlea of the recipient (para. 0042; e.g. “monitor evoked responses that occur in response to acoustic stimulation produced at a particular frequency during an insertion procedure in which a lead that is communicatively coupled to a cochlear implant is inserted into a cochlea of a patient.”);
direct the cochlear implant to use an electrode on the electrode lead to record an evoked response signal that occurs within the recipient in response to the acoustic stimulation (para. 0042 and 0044; e.g. “monitor evoked responses that occur in response to acoustic stimulation produced at a particular frequency during an insertion procedure in which a lead that is communicatively coupled to a cochlear implant is inserted into a cochlea of a patient.”…. “determine that cochlear trauma has likely occurred at the second insertion depth of the intracochlear electrode within the cochlea based on the determination that the change is greater than the predetermined threshold”);
detect an anomaly in the evoked response signal, the detecting the anomaly comprising detecting one or more local maximums of an amplitude of the evoked response signal that each occur within a threshold insertion time associated with the insertion procedure, the one or more local maximums indicative of the electrode lead being inserted into a vestibular canal instead of into the cochlea (figure 9, paras. 0065 and 0067; the system detects when the evoked response signal is greater than a predetermined threshold (peak) by tracking the amplitude of the evoked response at different depths); and 
determine, based on the detecting the one or more local maximums of the amplitude of the evoked response signal, that the electrode lead is being inserted into the vestibular canal instead of into the cochlea (para. 43; using the evoked response to determine the depth of the implant).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koka et al (WO 2017131675, however US Pub No. US 20190030323 is used for clarity) in the view of Heasman (US Pub No. 20180056058).

Regarding claim 3, Koka teaches the system of claim 2, the phase representing a delay in the electrode recording the evoked response signal compared to a time at which the acoustic stimulation is applied by the acoustic generator (para. 0081).
However, fails to explicitly teach wherein the detecting of the additional anomaly in the evoked response signal comprises detecting a local minimum of a phase of the evoked response signal that occurs within the threshold insertion time.
Heasman, in the same field of endeavor, teaches wherein the detecting of the additional anomaly in the evoked response signal comprises detecting a local minimum of a phase of the evoked response signal that occurs within the threshold insertion time (para. 0084; “For example, a sharp drop in the magnitude (amplitude) of the cochlea microphonic (CM) in measured ECoG responses can indicate contact with the basilar membrane”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Koka to incorporate the teachings of
Heasman to provide a step of detecting of the additional anomaly in the evoked response signal comprises detecting a local minimum of a phase of the evoked response signal that occurs within the threshold insertion time. This modification will allow the user to determine if the cochlea implant is located at a dangerous depth that can cause damage (para. 0084).

Regarding claim 7, Koka teaches the system of claim 1, the phase representing a delay in the electrode recording the evoked response signal compared to a time at which the acoustic stimulation is applied by the acoustic generator (para. 0081).
However, fails to explicitly teach wherein the detecting of the additional anomaly in the evoked response signal comprises detecting a local minimum of a phase of the evoked response signal that occurs within a threshold time associated with the insertion procedure.
Heasman, in the same field of endeavor, teaches wherein the detecting of the anomaly in the evoked response signal comprises detecting a local minimum of a phase of the evoked response signal that occurs within a threshold time associated with the insertion procedure (para. 0084; “For example, a sharp drop in the magnitude (amplitude) of the cochlea microphonic (CM) in measured ECoG responses can indicate contact with the basilar membrane”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Koka to incorporate the teachings of
Heasman to provide a step of detecting of the anomaly in the evoked response signal comprises detecting a local minimum of a phase of the evoked response signal that occurs within a threshold time associated with the insertion procedure. This modification will allow the user to determine if the cochlea implant is located at a dangerous depth that can cause damage (para. 0084).

Regarding claim 9, Koka teaches the system of claim 1, however fails to explicitly teach wherein the processor is further configured to execute the instructions to perform a remedial action in response to the determining that the electrode lead is being inserted into the vestibular canal.
Heasman, in the same field of endeavor, teaches execute the instructions to perform a remedial action in response to the determining that the electrode lead is being inserted into the vestibular canal (abstract and para. 0079; “monitoring the insertion of an intra-cochlear stimulating assembly for the occurrence of one or more insertion stop conditions. The insertion stop conditions are detectable events indicating that movement of the stimulating assembly into a recipient's cochlea should be at least temporarily stopped. The insertion monitoring is based on objectively measured inner ear potentials, such as acoustically-evoked potentials.”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Koka to incorporate the teachings of
Heasman to provide instructions to perform a remedial action. This modification will allow the user to monitor the insertion depth of the implant and notify the user if the implant is misplaced (para. 0079).

	Regarding claim 10, Koka teaches the system of claim 9, however fails to explicitly teach wherein the performing of the remedial action comprises one or more of providing a notification, stopping the insertion procedure, or causing the electrode lead to be retracted from the vestibular canal.
Heasman, in the same field of endeavor, teaches performing of the remedial action comprises one or more of providing a notification, stopping the insertion procedure, or causing the electrode lead to be retracted from the vestibular canal (para. 0022).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Koka to incorporate the teachings of
Heasman to provide notification, stopping the insertion procedure, or causing the electrode lead to be retracted from the vestibular canal. This modification will allow the user to monitor the insertion depth of the implant and notify the user if the implant is misplaced (para. 0079).

	Regarding claim 11, Koka teaches the system of claim 10, however fails to explicitly teach wherein the stopping of the insertion procedure comprises providing an instruction to a device being used to perform the insertion procedure, the instruction configured to direct the device to stop the insertion procedure.
Heasman, in the same field of endeavor, teaches wherein the stopping of the insertion procedure comprises providing an instruction to a device being used to perform the insertion procedure, the instruction configured to direct the device to stop the insertion procedure (para. 0039).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Koka to incorporate the teachings of
Heasman to provide instruction to a device being used to perform the insertion procedure, the instruction configured to direct the device to stop the insertion procedure. This modification will allow the user to monitor the insertion depth of the implant and notify the user if the implant is misplaced (para. 0079).

Regarding claim 12, Koka teaches the system of claim 10, however fails to explicitly teach wherein the processor is further configured to execute the instructions to direct a display device to display a graph of the evoked response signal in substantially real-time during the insertion procedure.
Heasman, in the same field of endeavor, teaches wherein the processor is further configured to execute the instructions to direct a display device to display a graph of the evoked response signal in substantially real-time during the insertion procedure (para. 0052).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Koka to incorporate the teachings of
Heasman to provide a graph of the evoked response signal in substantially real-time during the insertion procedure. This modification will allow the user to monitor the insertion depth of the implant and notify the user if the implant is misplaced (para. 0079).

Regarding claim 16, Koka teaches the method of claim 15, the phase representing a delay in the electrode recording the evoked response signal compared to a time at which the acoustic stimulation is applied by the acoustic generator (para. 0081).
However, fails to explicitly teach wherein the detecting of the additional anomaly in the evoked response signal further comprises detecting a local minimum of a phase of the evoked response signal that occurs within the threshold insertion time .
Heasman, in the same field of endeavor, teaches wherein the detecting of the additional anomaly in the evoked response signal further comprises detecting a local minimum of a phase of the evoked response signal that occurs within the threshold insertion time (para. 0084; “For example, a sharp drop in the magnitude (amplitude) of the cochlea microphonic (CM) in measured ECoG responses can indicate contact with the basilar membrane”).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Koka to incorporate the teachings of
Heasman to provide a step of detecting of the anomaly in the evoked response signal further comprises detecting a local minimum of a phase of the evoked response signal that occurs within the threshold insertion time. This modification will allow the user to determine if the cochlea implant is located at a dangerous depth that can cause damage (para. 0084).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koka et al (WO 2017131675, however US Pub No. US 20190030323 is used for clarity) in the view of Heasman (US Pub No. 201800110982).

Regarding claim 8, Koka teaches the system of claim 2, however fails to explicitly teach wherein the evoked response signal comprises an auditory nerve neurophonics (ANN) response and a cochlear microphonic (CM) response, and wherein the detecting of the additional anomaly in the evoked response signal comprises detecting that a frequency of the ANN response is lower than a frequency of the CM response by more than a threshold amount.
Heasman, in the same field of endeavor, teaches wherein the evoked response signal comprises an auditory nerve neurophonics (ANN) response and a cochlear microphonic (CM) response, and wherein the detecting of the additional anomaly in the evoked response signal comprises detecting that a frequency of the ANN response is lower than a frequency of the CM response by more than a threshold amount (para. 0064, the ANN response and the CM response are compared to detect any abnormalities).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Koka to incorporate the teachings of
Heasman to provide an auditory nerve neurophonics (ANN) response and a cochlear microphonic (CM) response, and wherein the detecting of the anomaly in the evoked response signal comprises detecting that a frequency of the ANN response is lower than a frequency of the CM response by more than a threshold amount. This modification will allow the user to identify any abnormalities (para. 0064).

Regarding claim 19, Koka teaches the method of claim 14, , however fails to explicitly teach wherein the evoked response signal comprises an auditory nerve neurophonics (ANN) response and a cochlear microphonic (CM) response, and wherein the detecting of the additional anomaly in the evoked response signal comprises detecting that a frequency of the ANN response is lower than a frequency of the CM response by more than a threshold amount.
Heasman, in the same field of endeavor, teaches wherein the evoked response signal comprises an auditory nerve neurophonics (ANN) response and a cochlear microphonic (CM) response, and wherein the detecting of the additional anomaly in the evoked response signal comprises detecting that a frequency of the ANN response is lower than a frequency of the CM response by more than a threshold amount (para. 0064, the ANN response and the CM response are compared to detect any abnormalities).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Koka to incorporate the teachings of
Heasman to provide an auditory nerve neurophonics (ANN) response and a cochlear microphonic (CM) response, and wherein the detecting of the additional anomaly in the evoked response signal comprises detecting that a frequency of the ANN response is lower than a frequency of the CM response by more than a threshold amount. This modification will allow the user to identify any abnormalities (para. 0064).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koka et al (WO 2017131675, however US Pub No. US 20190030323 is used for clarity) in the view of Koka et al (US Pub No. 20170232257).
Regarding claim 6, Koka teaches the system of claim 2, however fails to explicitly teach wherein the detecting of the additional anomaly in the evoked response signal comprises detecting a threshold change in a slope of the evoked response signal that occurs within a threshold insertion time associated with the insertion procedure.
Koka, in the same field of endeavor, teaches wherein the detecting of the additional anomaly in the evoked response signal comprises detecting a threshold change in a slope of the evoked response signal that occurs within a threshold insertion time associated with the insertion procedure (para. 0047).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Koka to incorporate the teachings of
Koka to provide a step of detecting change in the slope. This modification will allow the user to monitor the state of the amplitude of the response signal.
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art reference of Kako does not teach detect an anomaly in the evoked response signal, the detecting the anomaly comprising detecting one or more local maximums of an amplitude of the evoked response signal that each occur within a threshold insertion time associated with the insertion procedure, the one or more local maximums indicative of the electrode lead being inserted into a vestibular canal instead of into the cochlea; and determine, based on the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793